 INTERNATIONAL ASSOCIATION OF HEAT & FROST INSULATORS143International Association of Heat & Frost Insulators& Asbestos Workers, Local No. 80, AFL-CIOand West Virginia Master Insulators Associ-ation. Case 9-CB-3942March 4, 1980DECISION AND ORDERCHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon charges duly filed, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 9, issued a complaintand notice of hearing, dated January 30, 1979,against International Association of Heat & FrostInsulators & Asbestos Workers, Local No. 80,AFL-CIO, hereinafter referred to as Respondent.The complaint alleges that Respondent has en-gaged in certain unfair labor practices within themeaning of Section 8(b)(3) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing were dulyserved on the parties. Respondent filed an answerto the complaint, denying commission of any unfairlabor practice.On or about July 23, 1979, the parties enteredinto a stipulation of facts and jointly petitioned theBoard to transfer this proceeding directly to itselffor findings of facts, conclusions of law, and anorder. The parties stipulated that they waived ahearing before an administrative law judge and therulings upon motions by an administrative lawjudge and exceptions thereto, and that no oral testi-mony was necessary or desired by any of the par-ties. The parties also agreed that the charge, com-plaint and notice of hearing, Respondent's answerto the complaint, and the stipulation and motionconstitute the entire record in this case.On October 17, 1979, the Board issued its orderapproving the stipulation and transferring the pro-ceeding to the Board. Thereafter, the GeneralCounsel and the Charging Party, West VirginiaMaster Insulators Association, filed briefs in sup-port of their position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the stipulation, thebriefs, and the entire record in this proceeding, andhereby makes the following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERWest Virginia Master Insulators Association,hereinafter referred to as the Association, is an un-248 NLRB No. 22incorporated multiemployer group with offices inCharleston, West Virginia. The Association is com-posed of various employers engaged in the installa-tion of insulation material in the States of WestVirginia, Kentucky, and Ohio, and exists and func-tions for the purpose, among others, of represent-ing its employer-members in collective bargainingwith Respondent. The parties stipulated, and wefind, that the Association is now, and at all timesmaterial herein has been, an employer engaged incommerce and in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that the Re-spondent, International Association of Heat &Frost Insulators & Asbestos Workers, Local No.80, AFL-CIO, is, and at all times material hereinhas been, a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICEA. FactsOn or about June 1, 1977, Respondent enteredinto a collective-bargaining agreement with the As-sociation, effective from June 1, 1977, until May31, 1980, which provides at article 17, inter alia,that:1. The Union shall be the sole and exclusivesources [sic] of referrals of applicants for em-ployment.2. The Employers shall have the right toreject any applicant referred for employment.If the Employers refuse any applicant there-after, such Employers shall retain one (1) copyand forward to the Business Agent two (2)copies of rejection form indicating thereon thereason for nonhire.3. Upon request the Union shall notify theEmployers of the names of the employeesavailable for work in the highest group forwhich they qualify.4. The Union shall select and refer appli-cants for employment without discriminationagainst such applicants by reason of member-ship or non-membership in the Union and suchselection and referral shall not be affected inany way by rules, regulations, by-laws, consti-tutional provisions or any other aspect or obli-gation of Union membership policies or re-quirements. All such selection and referralshall be in accordance with the following pro-cedure: 144DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. The Union shall maintain a register of ap-plicants for employment established on thebasis of the groups listed below. Each appli-cant for employment shall be registered in thehighest priority group for which he qualifies.On or about March 9, 1978, the Association, byletter, requested Respondent to furnish the Associ-ation with the following information: "A list of allemployees [Respondent] has currently placed onjobs or are on Respondent's] out-of-work list withthe designation after each name as to the fourgroups to which they are assigned." On or aboutApril 25, 1978, Respondent, by letter, refused tofurnish the requested information and has contin-ued to refuse to do so to date.B. Contentions of the PartiesThe General Counsel contends that informationrelating to a union's referral system, includingthose persons who have utilized such a system, ispresumptively relevant and must be disclosed bythe union upon the demand of the employer. Asthe information requested here relates to Respon-dent's referral system, the General Counsel furthercontends that Respondent's failure to disclose theinformation constitutes a refusal to bargain underSection 8(b)(3) of the Act.The Association contends that the Union mustsupply all requested information which is relevantand that the information here requested is relevantand necessary in order to enable the Association toverify Respondent's compliance with the contract'and to formulate proposals for future contract ne-gotiations.2Consequently, the Association con-tends that Respondent's refusal to provide the in-formation is a violation of Section 8(b)(3) of theAct.Respondent apparently3contends that the re-quested information is not relevant to any properuse by the Association, that it is under no duty todisclose nonrelevant information, and that, in theabsence of a duty, its refusal is not violative of Sec-tion 8(b)(3) of the Act.C. DiscussionRespondent is under an obligation to provide theAssociation with requested information which isrelevant and necessary to the collective-bargainingprocess.4The sole issue, therefore, is whether theI The Association asserts that it has received "numerous complaintsfrom applicants who were trying to be referred" or who had been re-ferred by Respondent.2 Negotiations are scheduled to commence in May 1980.s Respondent did not file a brief with the Board.E.g., Local 13, Detroit A'wspaper Printing and Graphic Communica-lions Union International Printing and Graphic Communications Union,requested information is relevant and necessary tothe collective-bargaining process.In Oakland Press, supra at 996, the Board foundthat a union's refusal to provide information quitesimilar to that requested here constituted a viola-tion of Section 8(b)(3). In so finding, the Boardheld that "[the] information on referrals is analo-gous to information furnished by employers tounions as to employee job classifications and wagerates" and that such information is "clearly rel-evant and necessary" for Oakland "to evaluate thepresent referral practices under the existing contract,to test the validity of its [contract] proposals, andto formulate future contract proposals on referrals."(Emphasis supplied.)A factor distinguishing Oakland Press from thepresent case is that there the parties were engagedin contract negotiations while here they are not;however, in the circumstances of this case, we donot find this distinction determinative.5As the Su-preme Court observed in Conley v. Gibson,6"[C]ollective bargaining is a continuing pro-cess. ...it involves day-to-day adjustments in thecontract and other working rules, resolution ofnew problems not covered by existing agreements,and the protection of employee rights already se-cured by contract."As indicated above, the sole issue herein is therelevance of the requested information to the bar-gaining process. 7In the present case, the Association argues thatthe requested information is relevant for many rea-sons; however, it is sufficient to say that the infor-mation regarding referrals is relevant to the day-to-day administration of the contract8as well as toenable the Association to prepare for future con-tract negotiations.9Accordingly, on the basis ofour holding in Oakland Press, we conclude that byrefusing to disclose, upon request, informationwhich is presumptively relevant to the collective-bargaining process, Respondent refused to bargainin good faith in violation of Section 8(b)(3) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe refusal of Respondent set forth in sectionIII, above, occurring in connection with its rela-AFL-CIO (The Oakland Press Co.), 233 NLRB 994 (1977), enfd. 598 F.2d267 (D.C. Cir. 1979).See, eg., J. Case Company v. XNL.R.B., 253 F.2d 149 (7th Cir.1958).6 355 U.S. 41, 46 (1957)See, generally, N.L.R.B. v. Acme Industrial Co., 385 U.S. 432 (1967).8 Much of the requested information is required to be disclosed by theexpress language of art. 17, par. 3 of the collective-bargaining contractnow in force.g See J. I. Case Co., supra at 155.--- INTERNATIONAL ASSOCIATION OF HEAT & FROST INSULATORS145tionship with the Association, has a close, intimate,and subtantial relationship to trade, traffic, andcommerce among the several States and tends tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Upon the basis of the foregoing findings of fact,conclusions, and the entire record, we make thefollowing:CONCLUSIONS OF LAW1. Respondent is a labor organization within themeaning of Section 2(5) of the Act.2. The Association is an employer engaged incommerce within the meaning of Section 2(2), (6),and (7) of the Act.3. The following employees of the employer-members of the Association constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All mechanics, apprentices and all referralpeople when they are engaged in the prepara-tion, fabrication, alteration, application, erec-tion, assembling, molding, spraying, pouring,mixing, hanging, adjusting, repairing, disman-tling, reconditioning, maintenance, finishingand/or weather-proofing of cold or hot ther-mal insulation, including all labor connectedwith the handling and distribution of thermalinsulating materials on job premises.4. At all times material to this proceeding, Re-spondent was, and continues to be, the exclusiverepresentative of the employees in the appropriateunit for the purpose of collective bargaining withinthe meaning of Section 9(a) of the Act.5. Respondent has violated Section 8(b)(3) of theAct by failing and refusing to supply, pursuant tothe Association's request, information relevant andnecessary to the collective-bargaining process.6. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYIt having been found that Respondent has violat-ed the Act by failing and refusing to supply theAssociation with certain information, we will orderthat Respondent cease and desist therefrom andsupply the Association with the information re-quested in its letter of March 9, 1978.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,International Association of Heat & Frost Insula-tors & Asbestos Workers, Local No. 80, AFL-CIO, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Refusing to bargain collectively with WestVirginia Master Insulators Association by refusingto furnish the Association with information rel-evant and necessary to the collective-bargainingprocess.(b) Engaging in any like or related conduct inderogation of its statutory duty to bargain.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Supply the Association with the following in-formation requested in its letter of March 9, 1978:A list of all employees Respondent has cur-rently placed on jobs or are on Respondent'sout-of-work list with the designation after eachname as to which of the four groups they areassigned.(b) Post at Respondent's business office andmeeting places copies of the attached noticemarked "Appendix."10Copies of said notice, onforms provided by the Regional Director forRegion 9, after being duly signed by Respondent'sauthorized representative, shall be posted by it im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto members are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c) Forward to the above-named Charging Partyfor posting at its employer-members' premises, theCharging Party willing, copies of such notices dulysigned by Respondent's representative.(d) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.'O In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of The National Labor Relations Board" shall read "Posted Pursu.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith West Virginia Master Insulators Associ- 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDation by refusing to supply information rel-evant and necessary to the bargaining process.WE WILL NOT engage in any like or relatedconduct in derogation of our statutory duty tobargain.WE WILL furnish West Virginia Master In-sulators Association with the following infor-mation:A list of all employees we have currentlyplaced on jobs or are on our out-of-work listwith the designation after each name as towhich of the four groups they are assigned.INTERNATIONAL ASSOCIATION OFHEAT & FROST INSULATORS & ASBES-TOS WORKERS, LOCAL NO. 80, AFL-CIO